         Case 2:16-cr-20032-JAR Document 668 Filed 10/26/18 Page 1 of 4




                     In the United States District Court
                          for the District of Kansas



United States of America,
                               Plaintiff,

v.
                                            Case No. 16-cr-20032-JAR-02

Karl Carter,
                               Defendant.



               Second Supplemental Motion to Show Cause



     The Federal Public Defender asks this Court to take the following

additional matters into account when considering the FPD’s Motion to Show

Cause filed October 25, 2017 (D.E. 301), and Supplemental Motion to Show

Cause filed August 31, 2018 (D.E. 585):

     1. Whether any of the current or former USAO attorneys who testified

       during the last two hearings violated any laws or their duty of candor

       toward the tribunal during their testimony.

     2. Whether the government has exhibited good faith in its responses to

       requests for information from the Special Master, particularly in its

          a. failure to maintain a privilege log,

          b. late production, and
       Case 2:16-cr-20032-JAR Document 668 Filed 10/26/18 Page 2 of 4




        c. selective production (compare, for instance, the government’s

           thorough production regarding former USAO attorneys with its

           less-thorough production regarding current USAO attorneys).

  3. Whether the government’s selective privilege claims and Touhy

     objections during the last two hearings were justified, appropriate, and

     made in good faith.

  4. Whether, when the government knew it was in possession of attorney-

     client communications, it complied with its obligations of disclosure

     under the Kansas Rules of Professional Conduct, Brady, and this

     Court’s standing discovery order.

  5. Whether the government’s conduct unreasonably and vexatiously

     multiplied these proceedings such that liability for excessive costs,

     expenses, and attorneys’ fees should be imposed under 28 U.S.C.

     § 1927.

  In making this request, we reassert and incorporate all previously

submitted facts and authorities in our Motion to Show Cause.




                                      2
Case 2:16-cr-20032-JAR Document 668 Filed 10/26/18 Page 3 of 4




                            Respectfully submitted,


                            s/ Melody Brannon
                            MELODY BRANNON #17612
                            Federal Public Defender
                            for the District of Kansas
                            117 SW 6th Avenue, Suite 200
                            Topeka, Kansas 66603-3840
                            Phone: 785-232-9828
                            Fax: 785-232-9886
                            E-mail Address: Melody_Brannon@fd.org




                              3
       Case 2:16-cr-20032-JAR Document 668 Filed 10/26/18 Page 4 of 4




                      CERTIFICATE OF SERVICE

   I hereby certify that on October 26, 2018, I electronically filed the
foregoing with the clerk of the court by using the CM/ECF system which will
send a notice of electronic filing to the Special Master and all parties,
including Movant Parties and Interested Parties in the case.


                                   s/ Melody Brannon
                                   Melody Brannon




                                     4
